ATTACHMENT TO ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/12/21 have been fully considered but they have not been entered. Specifically, the amendment to claim 1 to include “the inorganic layer has a thickness of 150 nm or less” and an upper end point of the water vapor permeability of “1.4” g/m2 ·day instead of 5 1.4 g/m2 ·day raise new issues that would require further consideration.
It is noted that even if the amendment were entered, the claims would not be allowable over the prior art of record for the following reasons:
Applicant argues that Example 1 of Shibuta discloses that the thickness of the inorganic particle layer is 2.9 µm.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Attention is drawn to paragraph [0040] of Shibuta which discloses inorganic particle layer having a thickness of 0.05 to 10 µm which overlaps the presently claimed range.
Applicant argues that in paragraph [0040] of Shibuta it is described that the thickness of the inorganic particle layer is more preferably 0.2 to 10 µm from the viewpoint of the effect of restraining the deformation of a polarizer and the strength of the inorganic particle layer. Thus, Shibuta teaches the thickness of the inorganic layer having a particular utility, that is "the effect of restraining the deformation of a polarizer and the strength of the inorganic particle layer."
However, the mentioned effect applies to both of the two ranges disclosed in paragraph [0040] including the broader range of 0.05 to 10 µm which overlaps that presently claimed.
Applicant argues that MPEP § 2142 states that "impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art". Accordingly, Applicant submits that Shibuta provides no reason to arrive at the presently claimed thickness of less than 150 nm.
However, the prior art reference of Shibuta explicitly discloses a thickness of 0.05 to 10 µm which overlaps the presently claimed range of less than 150 nm. Therefore, there is no hindsight applied by Examiner. It would have been obvious to one of ordinary skill in the art to choose any range, including that presently claimed, for the thickness of the inorganic particle layer, absent evidence to the contrary. Further, contrary to Applicant’s assertion, Shibuta does not state that “such a thickness may result in deformation and inadequate strength” but rather, a thickness is “preferably in the range of from 0.05 to 10 µm” which overlaps the presently claimed range.
Applicant argues that arguments pertaining to the water permeability of the pressure- sensitive layer in accordance with the narrower range as presently claimed are maintained.
Accordingly, Examiner maintains their response pertaining to these arguments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787